In a legal malpractice action, plaintiff appeals from (1) an order of the Supreme Court, Kings County, dated November 20, 1975, which granted defendant’s motion for summary judgment and (2) the judgment entered thereon on December 8, 1975. Order and judgmént affirmed, with one bill of $50 costs and disbursements. Appellant’s complaint fails to state a cause of action as it shows no actual damages. Mere speculation as to the amount of damages is insufficient to defeat a motion for summary judgment. Hopkins, Acting P. J., Martuscello, Latham, Cohalan and Hawkins, JJ., concur.